                             UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF SOUTH CAROLINA

                                                 CHAPTER 13
 IN RE:
                                                 CASE NO: 21-00825-HB
 Evelyn K Harris
                                                 TRANSMITTAL OF NOTICE OF APPEAL


                             Debtor(s).


To:   The Honorable Robin L. Blume, Clerk of the United States District Court, District of South
      Carolina

      Pursuant to Bankruptcy Rule 8003, I hereby transmit the Notice of Appeal filed by TitleMax of
South Carolina, Inc. on July 28, 2021.


                                                      Laura A. Austin, Clerk of Court
                                                      United States Bankruptcy Court

                                                      BY: /s/ D. Lee________________
                                                        D. Lee, Appeals Clerk




Columbia, South Carolina

July 29, 2021


Parties to appeal are:
For Appellant: Nathan E. Huff
               Cleary, West & Huff, LLP
               1223 George C Wilson Dr
               Augusta GA 30909

For Appellee: Evelyn K. Harris
              488 Carolyn Drive
              Spartanburg SC 29306


                Dana Elizabeth Wilkinson
                Wilkinson Law Firm
                365-C East Blackstock Road
                Spartanburg SC 29301
Gretchen D. Holland
Ch 13 Trustee Office
20 Roper Corners Circle Suite C
Greenville SC 29615
